       NEELEMAN LAW GROUP                                            The Honorable Marc Barreca
 1
       1904 Wetmore Ave., Suite 200                                        Chapter 7 Proceeding
 2
       Everett, WA 98201
       Telephone: (425) 212-4800                                                Location: Marysville
 3     Facsimile: (425) 212-4802

 4
                               IN THE UNITED STATES BANKRUPTCY COURT
 5                            FOR THE WESTERN DISTRICT OF WASHINGTON
 6   IN RE:                                         )
                                                    )    Bankruptcy Case No.: 15-14422
 7                                                  )
     KYUNG WON KIM,
                                                    )
 8                                                  )
     Debtor                                         )
 9   _________________________________
                                                    )
10   KYUNG WON KIM,                                 )    Adversary Case No.: 20-01041
                                                    )
11                                                  )
     Plaintiff
                                                    )
12                                                  )
              v.                                    )
13                                                  )
     HASBC MORTGAGE SERVICES, INC, as               )    CERTIFICATE OF MAILING
14   being serviced by Shellpoint Mortgage          )
     Services,                                      )
15             Defendants                           )

16
              I hereby certify that on June 15, 2020 a copy of the Summons in an Adversary
17
     Proceeding and Complaint with Exhibit were sent to the following parties of interest in the
18
     manner referenced below:
19

20   HSBC
     Attn: CML Customer Resolution Department
21   1421 W. Shure Drive
22   Arlington Heights, Illinois 60004

23   HSBC Finance Corporation (sent certified)
     c/o Registered Agent, CT Corporation System
24
     711 Capitol Way S, Suite 204
25   Olympia, WA 98501

26                                                                 1904 Wetmore Ave., Suite 200     Neeleman
     Certificate of Mailing                                                  Everett, WA 98201      Law
                                                                P 425.212.4800 || F 425.212.4802    Group




        Case 20-01041-MLB          Doc 3   Filed 06/16/20    Ent. 06/16/20 14:13:44                Pg. 1 of 3
     HSBC Mortgage Services, Inc (sent Certified)
 1
     Mail stop NOE 1290
 2   1 Corporate Drive, Suite 360
     Lake Zurich, IL 60047-8945
 3

 4
     HSBC Mortgage Services, Inc. (sent certified)
 5   Attn: Michael Roberts, President
 6
     100 Mittel Drive, Bldg 1
     Wood Dale, IL 60191
 7

 8
     HSBC Mortgage Services, Inc. (sent certified)
 9
     Attn: Michael Roberts, President
10   Mail Stop NOE 1290
11   1 Corporate Drive Suite 360
12   Lake Zurich, IL 60047-8945

13

14   Shellpoint Mortgage
     Attn: Jack Navarro, president
15
     PO BOX 10826
16   Greenville, SC 29603-0826

17   Shellpoint Mortgage Servicing (sent certified)
18   Att: Jack Navarro, president
     75 Beattie Place, #300
19   Greenville, SC 29601
20
     Shellpoint Mortgage Servicing
21   Attn: Recovery Department
     PO BOX 19024
22
     Greenville, SC 29602
23

24

25

26                                                               1904 Wetmore Ave., Suite 200     Neeleman
     Certificate of Mailing                                                Everett, WA 98201      Law
                                                              P 425.212.4800 || F 425.212.4802    Group




        Case 20-01041-MLB          Doc 3   Filed 06/16/20   Ent. 06/16/20 14:13:44               Pg. 2 of 3
 1            DATED this 16h day of June, 2020.

 2
                                                      /s/ Keven Stehl
 3
                                                      Legal Assistant
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                             1904 Wetmore Ave., Suite 200     Neeleman
     Certificate of Mailing                                              Everett, WA 98201      Law
                                                            P 425.212.4800 || F 425.212.4802    Group




        Case 20-01041-MLB        Doc 3   Filed 06/16/20   Ent. 06/16/20 14:13:44               Pg. 3 of 3
